                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

Joshua Galle,                                                     Civil Action No. 3:20-cv-00391

                     Plaintiff,
                                                         DEFENDANT’S MOTION FOR PARTIAL
        vs.                                                        DISMISSAL

Atrium Health, Inc., 1

                     Defendant.


        Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure and Local

Rule 7.1, Defendant the Charlotte Mecklenburg Hospital Authority d/b/a Atrium Health

(“Defendant” or “Atrium Health”), by and through its undersigned counsel, hereby moves this

Court to dismiss Counts II and III of the Complaint (Dkt. No. 1) for Plaintiff Joshua Galle’s

(“Plaintiff”) failure to state a claim upon which relief can be granted. With respect to Count II for

alleged discrimination and retaliation in violation of the ADAAA, Plaintiff failed to allege or

otherwise demonstrate that he complied with the administrative prerequisites to filing this lawsuit.

Similarly, with respect to Count III, the Complaint fails to plead sufficient facts to establish any

legally cognizable breach of contract claim.

        Accordingly, and for the reasons detailed in Defendant’s contemporaneously-filed

Memorandum in Support of this Partial Motion to Dismiss, Plaintiff’s ADA/ADAAA and breach

of contract claims should be dismissed, with prejudice.


                          [SIGNATURE BLOCK ON FOLLOWING PAGE]




1
 The correct defendant entity in this matter is the Charlotte Mecklenburg Hospital Authority d/b/a Atrium Health,
which respectfully requests that the correct entity name be substituted in this lawsuit’s caption.



        Case 3:20-cv-00391-RJC-DCK Document 8 Filed 08/24/20 Page 1 of 3
Dated:       August 24, 2020             /s/Elizabeth H. Pratt
                                         Stephen D. Dellinger, Bar No. 16609
                                         sdellinger@littler.com
                                         Elizabeth H. Pratt, Bar No. 46132
                                         epratt@littler.com
                                         LITTLER MENDELSON, P.C.
                                         Bank of America Corporate Center
                                         100 North Tryon Street, Suite 4150
                                         Charlotte, NC 28202
                                         Telephone:        704.972.7000
                                         Facsimile:        704.333.4005

                                         Attorneys for Defendant Atrium Health




         Case 3:20-cv-00391-RJC-DCK Document 8 Filed 08/24/20 Page 2 of 3
                                      -2-
                                CERTIFICATE OF SERVICE

        This is to certify that on August 24, 2020, the undersigned filed the foregoing using the

Court’s CM/ECF system which will send notification of such filing to the following CM/ECF

participants in this case.

                                         Matt Vilmer
                                      Abbey M. Krysak
                                 Weaver, Bennett & Bland, P.A.
                                     196 N. Trade Street
                                    Matthews, NC 28105

                                     Thomas L. Dickens, III
                                    Morgan & Morgan, P.A.
                                20 N. Orange Avenue, Suite 1600
                                       Orlando, FL 32801

                                     Attorneys for Plaintiffs

                                                                   /s/ Elizabeth H. Pratt
                                                                   Elizabeth H. Pratt




        Case 3:20-cv-00391-RJC-DCK Document 8 Filed 08/24/20 Page 3 of 3
                                     -3-
